Case: 13-50921      Document: 00512802058         Page: 1    Date Filed: 10/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50921
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 14, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

THOMAS LOPEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:13-CR-625-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Thomas Lopez pleaded guilty, pursuant to a written plea agreement, to
conspiracy to possess with intent to distribute 500 grams or more of a mixture
containing a detectable amount of methamphetamine, and he was sentenced
to 240 months in prison. On appeal, Lopez contends that the district court
abused its discretion in denying his motion to continue sentencing so as to
allow him additional time to debrief.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50921      Document: 00512802058   Page: 2   Date Filed: 10/14/2014


                                 No. 13-50921

      We review the denial of a continuance for an abuse of discretion. United
States v. Stalnaker, 571 F.3d 428, 439 (5th Cir. 2009). Lopez must demonstrate
that the denial “resulted in specific and compelling or serious prejudice.”
United States v. Barnett, 197 F.3d 138, 144 (5th Cir. 1999) (internal quotation
marks and citation omitted). We will uphold the district court’s decision, even
if it was harsh, as long as it was not arbitrary or unreasonable. See Stalnaker,
571 F.3d at 439.
      Lopez has failed to show that the denial of the continuance was arbitrary
or unreasonable. See id. In denying the continuance, the district court voiced
its concern why efforts to debrief had been unsuccessful and was apparently
unmoved by the proffered reason, to wit, the agent’s availability and trying to
coordinate the parties’ schedules.     The court further suggested that a
continuance was unnecessary because it could “revisit” any sentence reduction
upon the appropriate motion from the Government.
      Lopez’s assertion that he was prejudiced because it is likely that he
would have a received a lesser sentence is unsupported and speculative. And,
as pointed out by the Government, Lopez’s assertion of a lesser sentence is
refuted by the fact that during the two months following his plea, Lopez
provided no cooperation. Further, as noted by the district court, whether the
continuance was granted or not, it could consider any sentence reduction upon
a proper motion by the Government. In short, Lopez has not alleged, much
less demonstrated, that he suffered “specific and compelling or serious
prejudice” from the denial of the continuance. Barnett, 197 F.3d at 144. The
judgment is affirmed.
      AFFIRMED.




                                       2